PER CURIAM:
Summit Contractors, Inc. (“Summit”) appeals summary judgment granted to Crum & Forster Specialty Insurance Company (“Crum & Forster”) in its action under a general liability insurance policy seeking a determination of the applicability of the Self-Insured Retention Endorsement in the policy issued by Crum & Forster. After studying the briefs, reviewing the record, and hearing oral argument in this case, we affirm the judgment of-the district court granting summary judgment to Crum & Forster and denying summary judgment to Summit for the reasons set forth in its Order, .dated February 12, 2015.
AFFIRMED.